DETAILED ACTION
This is in response to applicant's communication filed on 12/30/2021 wherein:
Claim 1-12, 14 and 21-22 are pending.
Claim 1 and 14 are amended.
Claim 21-22 are new.
Claim 13 and 15-20 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-12, 14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. US 11240636 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped as presented below.

US 11240636 B1
17552387
1. A system with increased accuracy and security for assembling, storing, and leveraging travel data, the system comprising: a processor; a database configured to store the travel data; and a non-transitory memory storing computer executable instructions, that when run on the processor, are configured to: 

detect a travel event of a user, said travel event comprising a transition of the user from a first location to a second location; 

record the travel event in a travel map that is stored in the database, said travel map comprising a temporal-based and spatial-based record of one or more travel events of the user, wherein said travel map is stored as a blockchain ledger, and each travel event of the travel map is recorded as a separate data block of the blockchain ledger; 

calculate, based at least in part on data associated with the first location and the second location, a hazard vector; and update, based at least in part on the hazard vector, a status index associated with the user;

wherein the system is further configured to provide the user and a system administrator access to the travel map and the status index, said access being provided via an online portal configured to be viewed via an application running on a mobile device.

2. The system of claim 1, wherein each of the data blocks of the blockchain ledger comprises hashed data, and the data blocks of the blockchain ledger are linked, wherein a data block that is linked to a previous data block includes a hashing of hashed data of the previous data block.

3. The system of claim 1, wherein the blockchain ledger is implemented as a distributed ledger, said distributed ledger comprising a plurality of nodes, each of said nodes storing a synced copy of the blockchain ledger.

4. The system of claim 1, wherein the blockchain ledger is sourced from a single trusted source of information.

5. The system of claim 1, wherein sensitive information associated with the user is tokenized in the database.

6. The system of claim 1, further comprising an artificial intelligence (AI) component, wherein said AI component is configured to: calculate one or more intermediate travel events, each intermediate travel event being a travel event that exceeds a predetermined probability threshold of having occurred based on the travel events in the travel map; calculate one or more future travel events, each future travel event being a travel event that exceeds a predetermined probability threshold of occurring in the future based on the travel events in the travel map; and add the one or more intermediate travel events and the one or more future travel events to the travel map.

7. The system of claim 1, further configured to detect the travel events based on one or more input elements, said input elements comprising: a message transmitted by the user to the system reporting a travel event; a global positioning system (GPS) tracking system of a mobile device associated with the user; spending records of a payment instrument associated with the user; and passage of the user at a point of entry to a location.

8. The system of claim 7, wherein the location comprises any one of a vehicle, a building, a state, and a country.

9. The system of claim 1, wherein the travel event comprises an event in which the user comes within a predetermined threshold proximity to an entity that is associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index.

10. The system of claim 1, wherein the travel event comprises an event in which the first and/or second locations are on a list of locations associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index.

11. The system of claim 1, wherein the travel event comprises an event which reflects the user being in isolation for a predetermined amount of time, wherein said event contributes to a negative hazard vector, said negative hazard vector which contributes to a decreased hazard level reflected in the status index.

12. The system of claim 1, wherein, when the status index reflects a hazard level that exceeds a predetermined threshold, the system is further configured to flag the user and transmit an emergency message to the user.

13. The system of claim 1, wherein, when the status index reflects a hazard level that exceeds a predetermined threshold, the system is further configured to flag the user and transmit an emergency message to a system administrator and to a related system which exceeds a threshold probability of being adversely affected by the hazard level of the user.
1. A system with increased accuracy and security for assembling, storing, and leveraging travel data, the system comprising: a processor; a database configured to store the travel data; and a non-transitory memory storing computer executable instructions, that when run on the processor, are configured to: 

detect a travel event of a user, said travel event comprising a transition of the user from a first location to a second location; 

record the travel event in a travel map that is stored in the database, said travel map comprising a temporal-based and spatial-based record of one or more travel events of the user, wherein said travel map is stored as a blockchain ledger, and each travel event of the travel map is recorded as a separate data block of the blockchain ledger; 

calculate, based at least in part on data associated with the first location and the second location, a hazard vector; and update, based at least in part on the hazard vector, a status index associated with the user, 

wherein, when the status index reflects a hazard level that exceeds a predetermined threshold, the system is further configured to flag the user and transmit an emergency message to the user (see claim 1 and 12 of US 11240636 B1).

2. The system of claim 1, wherein each of the data blocks of the blockchain ledger comprises hashed data, and the data blocks of the blockchain ledger are linked, wherein a data block that is linked to a previous data block includes a hashing of hashed data of the previous data block (see claim 2 of US 11240636 B1).

3. The system of claim 1, wherein the blockchain ledger is implemented as a distributed ledger, said distributed ledger comprising a plurality of nodes, each of said nodes storing a synced copy of the blockchain ledger (see claim 3 of US 11240636 B1).

4. The system of claim 1, wherein the blockchain ledger is sourced from a single trusted source of information (see claim 4 of US 11240636 B1).

5. The system of claim 1, further configured to provide the user and a system administrator access to the travel map and the status index, said access being provided via an online portal configured to be viewed via an application running on a mobile device (see claim 1 of US 11240636 B1).

6. The system of claim 1, wherein sensitive information associated with the user is tokenized in the database (see claim 5 of US 11240636 B1).

7. The system of claim 1, further comprising an artificial intelligence (AI) component, wherein said Al component is configured to: calculate one or more intermediate travel events, each intermediate travel event being a travel event that exceeds a predetermined probability threshold of having occurred based on the travel events in the travel map; calculate one or more future travel events, each future travel event being a travel event that exceeds a predetermined probability threshold of occurring in the future based on the travel events in the travel map; and add the one or more intermediate travel events and the one or more future travel events to the travel map (see claim 6 of US 11240636 B1).

8. The system of claim 1, further configured to detect the travel events based on one or more input elements, said input elements comprising: a message transmitted by the user to the system reporting a travel event; a global positioning system (GPS) tracking system of a mobile device associated with the user; spending records of a payment instrument associated with the user; and passage of the user at a point of entry to a location (see claim 7 of US 11240636 B1).

9. The system of claim 8, wherein the location comprises any one of a vehicle, a building, a state, and a country (see claim 8 of US 11240636 B1).

10. The system of claim 1, wherein the travel event comprises an event in which the user comes within a predetermined threshold proximity to an entity that is associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index (see claim 9 of US 11240636 B1).

11. The system of claim 1, wherein the travel event comprises an event in which the first and/or second locations are on a list of locations associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index (see claim 10 of US 11240636 B1).

12. The system of claim 1, wherein the travel event comprises an event which reflects the user being in isolation for a predetermined amount of time, wherein said event contributes to a negative hazard vector, said negative hazard vector which contributes to a decreased hazard level reflected in the status index (see claim 11 of US 11240636 B1).

14. The system of claim 1, wherein, when the status index reflects a hazard level that exceeds a predetermined threshold, the system is further configured to flag the user and transmit an emergency message to a system administrator and to a related system which exceeds a threshold probability of being adversely affected by the hazard level of the user (see claim 13 of US 11240636 B1).

21. A system with increased accuracy and security for assembling, storing, and leveraging travel data, the system comprising: a processor; a database configured to store the travel data; and a non-transitory memory storing computer executable instructions, that when run on the processor, are configured to: 

detect a travel event of a user, said travel event comprising a transition of the user from a first location to a second location; 

record the travel event in a travel map that is stored in the database, said travel map comprising a temporal-based and spatial-based record of one or more travel events of the user, wherein said travel map is stored as a blockchain ledger, and each travel event of the travel map is recorded as a separate data block of the blockchain ledger; 

calculate, based at least in part on data associated with the first location and the second location, a hazard vector; and update, based at least in part on the hazard vector, a status index associated with the user; 

wherein the travel event comprises an event in which the user comes within a predetermined threshold proximity to an entity that is associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index (see claim 1 and claim 9 of US 11240636 B1).

22. A system with increased accuracy and security for assembling, storing, and leveraging travel data, the system comprising: a processor; a database configured to store the travel data; and a non-transitory memory storing computer executable instructions, that when run on the processor, are configured to: 

detect a travel event of a user, said travel event comprising a transition of the user from a first location to a second location; 

record the travel event in a travel map that is stored in the database, said travel map comprising a temporal-based and spatial-based record of one or more travel events of the user, wherein said travel map is stored as a blockchain ledger, and each travel event of the travel map is recorded as a separate data block of the blockchain ledger; 

calculate, based at least in part on data associated with the first location and the second location, a hazard vector; and update, based at least in part on the hazard vector, a status index associated with the user; 

wherein the travel event comprises an event in which the first and/or second locations are on a list of locations associated with a high hazard level, wherein said event contributes to a positive hazard vector, said positive hazard vector which contributes to an increased hazard level reflected in the status index (see claim 1 and claim 10 of US 11240636 B1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643